SHARE EXCHANGE AGREEMENT




AMENDMENT




This AMENDMENT, dated this 30th day of June, 2014, shall replace the AMENDMENT
dated June 19th, 2014. This AMENDMENT to the Share Exchange Agreement
(“Agreement”) dated May 27th, 2014 hereby made and entered into this 30th  day
of June, 2014 between Rocap Marketing, Inc., a Nevada corporation with offices
at 7211 East Southern Ave., Suite 106, Mesa, AZ 85209 (“ROCP”), Spiral, Inc., a
Nevada corporation (“Spiral”), and Mark Meyers, an individual with offices at
3283 Windmist Avenue, Thousand Oaks, CA 91362 (“Meyers”).




WHEREAS, Meyers and ROCP wish to AMEND the Share Exchange Agreement dated and
executed on May 27th, 2014.




ROCP, Spiral and Meyers hereby agree to the following;




Section 1 d of the Share Purchase Agreement states; Closing is subject to ROCP
having $250,000 of unencumbered working capital at closing.




Now, closing the share exchange will no longer be subject to ROCP having
$250,000 of unencumbered working capital.




That subject to the approval of ROCP’s board of directors Meyers will be paid
cash payments of $150,000.




That ROCP will have no more than $50,000 of liabilities at closing and loans
owing to Peter Henricsson and Gordon McDougall or McDougall’s company Tezi
Advisory, Inc of no more than $120,000 at closing.  Further that McDougall and
Henricsson will agree to either convert their loans to common shares at no less
than a conversion rate of $0.25 or to be repaid in cash once and only once ROCP
has raised an aggregate of $2,000,000.




Further agreed is that closing will take place on June 30th or July 1st, 2014 at
the discretion of ROCP.




IN WITNESS WHEREOF, the parties have made this AMENDMENT  as of this date, being
June 19, 2014.

ROCAP MARKETING, INC.

SPIRAL, Inc.







By: /s/ Gordon McDougall

/s/ Mark Meyers

       Gordon McDougall, President

Mark Meyers, President













By: /s/ Mark Meyers

MARK MEYERS, personally





1





